Title: From George Washington to Vice Admiral d’Estaing, 3 September 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir,
            Head Quarters White Plains Septr 3d 1778
          
          I had the honor of writing to you yesterday communicating the intelligence I had
            received of the arrival of four large ships of war at the Hook—I
            have just received a New York paper of the 1st instant announcing the arrival of Admiral
            Parker with six ships of the line. I send it you inclosed. With every sentiment of respect & esteem, I have the
            honor to be Sir Your most Obedt servant
          
            Go: Washington
          
        